—In an action to foreclose a mortgage, the defendants Gaillard Ward and Janie Ward appeal from an order of the Supreme Court, Kings County (Barasch, J.), dated August 28, 1997, which, after a hearing to determine the validity of the service of process, denied their motion, in effect, to vacate a judgment of foreclosure and sale.
Ordered that the order is affirmed, with costs.
Because of its opportunity to see and hear the witnesses, the determination of the Supreme Court as to the credibility of the witnesses who testified at the hearing is entitled to great deference on appeal (see, Federal Natl. Mtge. Assn. v Roth, 240 AD2d 466; Citibank v Baronat, 238 AD2d 369; Citibank v Freund, 238 AD2d 299). Its determination that the plaintiff properly served the summons and complaint upon the appellants is supported by the record (see, CPLR 308 [2]).
The appellants’ remaining contentions are without merit. Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.